                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

MICHAEL T. CURTIN,

      Plaintiff,

v.                                                  Case No. 6:20-cv-981-RBD-DCI

NORTHROP GRUMMAN
CORPORATION,

      Defendant.


                                      ORDER

      Plaintiff, proceeding pro se, sued Defendant under the Employment

Retirement Income Security Act, alleging Defendant improperly denied him

retirement benefits. (Doc. 1.) Defendant moved for summary judgment. (Doc. 29

(“Motion”).) On referral, U.S. Magistrate Judge Daniel C. Irick recommends

granting the Motion, finding Plaintiff sued the wrong party. (Doc. 34 (“R&R”).)

      Plaintiff did not object to the R&R, and the time for doing so has now passed.

So the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28,

2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding

none, the R&R is adopted in its entirety.


                                            -1-
Accordingly, it is ORDERED AND ADJUDGED:

1.   U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

     (Doc. 34) is ADOPTED, CONFIRMED, and made a part of this

     Order.

2.   Defendant Northrop Grumman Corporation’s Dispositive Motion for

     Summary Judgment (Doc. 29) is GRANTED.

3.   The Clerk is DIRECTED to enter judgment in favor of Defendant and

     against Plaintiff, and to terminate all pending motions and close the

     file.

DONE AND ORDERED in Chambers in Orlando, Florida, on May 25, 2021.




                                   -2-
Copies to:
Pro Se Party




               -3-
